DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 03/26/2020 and 10/16/2020 were reviewed and the listed references were noted.

Drawings
The 23 page drawings have been considered and placed on record in the file. 

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Status of Claims
Claims 1-20 are pending.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an image acquisition unit that acquires …”, “a registration unit that performs …”, “an image analysis unit that extracts …”, “a brain area division unit that divides …”, “a first data acquisition unit that acquires …”, and “a second data acquisition unit that acquires …” in Claims 1-15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strudholme et al. (“Deformation-Based Mapping of Volume Change from Serial Brain MRI in the presence of Local Tissue Contrast Change” - IDS) in view of Gielen et al. (US 8,160,676).

Consider Claim 1 (and method Claims 16), Strudholme discloses “A medical information display apparatus” (Abstract, and Figs. 2 and 3), “comprising: an image acquisition unit that acquires a first brain image which is a brain image of a subject captured at a first time point and a second brain image which is a brain image of the subject captured at a second time point later in time than the first time point” (Fig. 1, shows the images of the brain at time points 1 and 2 and Page 630, right column, last paragraph); “a registration unit that performs registration between the first brain image and the second brain image” (Page 630, right column, last paragraph, where registration between images is disclosed); “an image analysis unit that extracts a first cavity region and a second cavity region from the first brain image and the second brain image, respectively” (Page 630, last paragraph where intracranial volume at the first and second time points are disclosed); (Fig. 11, where the volume changes using RMI driven morphometry between the scan pairs are displayed).  Although Strudholme shows the scan images and the processed volume changes (Figs. 8-12), it does explicitly recite a display unit or display controller.  However, in an analogous field of endeavor, Gielen discloses a display and a computer with video graphics to display the output of the processed images (Gielen, Fig. 8 and column 15, lines 7-14).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Strudholme with the teachings of Gielen to expressly recite use of a display and display controller to show the output of the study.  One of ordinary skill in the art could have combined these references, which is a simple addition of computing elements, i.e., a display monitor and a display controller, to create a device whose output is being displayed to a user, and the results would have been predictable.  Therefore, it would have been obvious to combine Strudholme and Gielen to obtain the invention in Claim 1.

Consider Claim 2, the combination of Strudholme and Gielen discloses “The medical information display apparatus according to claim 1, wherein the display controller displays, on the display unit, a cavity contraction part included in the first cavity region in the first brain image and included in a second non-cavity region which is (Strudholme, Fig. 4, where the maps of local contractions and expansion are being displayed).  

Consider Claim 3 (and method Claims 17), Strudholme discloses “A medical information display apparatus, comprising: an image acquisition unit that acquires a first brain image which is a brain image of a subject captured at a first time point and a second brain image which is a brain image of the subject captured at a second time point later in time than the first time point” (Fig. 1, shows the images of the brain at time points 1 and 2 and Page 630, right column, last paragraph); “a registration unit that performs registration between the first brain image and the second brain image” (Page 630, right column, last paragraph, where registration between images is disclosed); “an image analysis unit that extracts a first cavity region and a second cavity region from the first brain image and the second brain image, respectively” (Page 630, last paragraph where intracranial volume at the first and second time points are disclosed); (Page 632, left column, last paragraph and right column, first paragraph, where mapping of local contractions and expansions are disclosed).  Although Strudholme shows the scan images and the processed volume changes (Figs. 8-12), it does explicitly recite a display unit or display controller.  However, in an analogous field of endeavor, Gielen discloses a display and a computer with video graphics to display the output of the processed images (Gielen, Fig. 8 and column 15, lines 7-14).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Strudholme with the teachings of Gielen to expressly recite use of a display and display controller to show the output of the study.  One of ordinary skill in the art could have combined these references, which is a simple addition of computing elements, i.e., a display monitor and a display controller, to create a device whose output is being displayed to a user, and the results would have been predictable.  Therefore, it would have been obvious to combine Strudholme and Gielen to obtain the invention in Claim 3.

Consider Claims 4 and 5, the combination of Strudholme and Gielen discloses “The medical information display apparatus according to claim 1, wherein the display controller displays, on the display unit, a cavity part that is a region commonly included in both the first cavity region and the second cavity region in a distinguishable manner from a region other than the cavity part” and “The medical information display apparatus according to claim 2, wherein the display controller displays, on the display unit, a cavity part that is a region commonly included in both the first cavity region and the second (Strudholme, Figs. 8-12, where the change in volume is illustrated).

Consider Claims 6-8, the combination of Strudholme and Gielen discloses the change in volume over time of the intracranial images of a subject  (Strudholme, Figs. 8-12, where the change in volume is illustrated).

Consider Claim 9, the combination of Strudholme and Gielen discloses “The medical information display apparatus according to claim 2, further comprising: a brain area division unit that divides at least one of the first brain image or the second brain image into a plurality of brain areas, wherein the image analysis unit calculates a change of each brain area due to a change of the cavity region in the first brain image and the second brain image, and the display controller displays the change of each brain area on the display unit”  (Strudholme, Fig. 1, where different regions of brain at each time point are being studied to determine the changes).  

Consider Claim 10 and 11, the combination of Strudholme and Gielen discloses “The medical information display apparatus according to claim 8, wherein the image analysis unit calculates at least one of a size change or a shape change of each brain area due to the change of the cavity region in the first brain image and the second brain image”  and “The medical information display apparatus according to claim 9, wherein (Strudholme, Figs. 5 and 6, where the relative size changes would yield the conclusion).  

Consider Claim 14, the combination of Strudholme and Gielen discloses “The medical information display apparatus according to claim 8, further comprising:  34 a second data acquisition unit that acquires a table showing relevance between at least one item included in clinical diagnostic information on dementia and the brain area, wherein the display controller specifies at least one item included in the clinical diagnostic information corresponding to each brain area and displays the specified item on the display unit based on the table” (Strudholme, page 634, bottom of left column and the right column, where atrophy pattern rates in dementia are being disclosed; also see Figs. 9-11).  

Claim 18 recites a non-transitory computer-readable medium storing programming instructions corresponding to the elements recited in apparatus Claim 1.  Therefore, the recited steps of method Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements in device Claim 1.  Additionally, the rationale and motivation to combine the Strudholme and Gielen references, presented in rejection of Claim 1, apply to this claim.  Finally, the (Gielen, column 15, lines 39-48). 

Claim 19 recites a non-transitory computer-readable medium storing programming instructions corresponding to the elements recited in apparatus Claim 3.  Therefore, the recited steps of method Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements in device Claim 3.  Additionally, the rationale and motivation to combine the Strudholme and Gielen references, presented in rejection of Claim 3, apply to this claim.  Finally, the combination of Strudholme and Gielen discloses use of a work station with storage media (Gielen, column 15, lines 39-48). 

Consider Claim 20, Strudholme discloses “A medical information display apparatus according to another aspect of the present invention” (Abstract, and Figs. 2 and 3), “comprising: a memory for storing an instruction for causing a computer to execute processing; and a processor configured to execute the stored instruction, in which the processor” (Page 636, right column, 4th paragraph where the computing system is being defined) acquires a first brain image which is a brain image of a subject captured at a first time point and a second brain image which is a brain image of the subject captured at a second time point later in time than the first time point” (Fig. 1, shows the images of the brain at time points 1 and 2 and Page 630, right column, last paragraph); “performs registration between the first brain image and the second brain image” (Page 630, right column, last paragraph, where registration between images is disclosed); “extracts a first cavity region and a second cavity region from the first brain image and the second brain image, respectively” (Page 630, last paragraph where intracranial volume at the first and second time points are disclosed); displays, (Fig. 11, where the volume changes using RMI driven morphometry between the scan pairs are displayed).  Although Strudholme shows the scan images and the processed volume changes (Figs. 8-12), it does explicitly recite a display unit.  However, in an analogous field of endeavor, Gielen discloses a display and a computer with video graphics to display the output of the processed images (Gielen, Fig. 8 and column 15, lines 7-14).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Strudholme with the teachings of Gielen to expressly recite use of a display to show the output of the study.  One of ordinary skill in the art could have combined these references, which is a simple addition of computing elements, i.e., a display monitor and a display controller, to create a device whose output is being displayed to a user, and the results would have been 

Allowable Subject Matter
Claims 12, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: for example, none of the cited prior arts, alone or in combination, provides the motivation to teach: “a first data acquisition unit that acquires information indicating correspondence between the brain area and a brain function”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662